                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF KANSAS
                                     AT KANSAS CITY

In re:

John Leonard Lentell                                                   Case No.: 18-22492

                                                                       Chapter 13

                                                            Debtor.

                                                                               Check if this is an amended plan

                                                                               _2nd___ Amended Plan (e.g.,
                                                                               1st, 2nd)

                                          CHAPTER 13 PLAN


Section
                 NOTICES
1:


    Throughout this plan, the singular word “debtor” means both debtors if this is a joint case.

Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated.
    You should read this plan carefully and discuss it with your attorney if you have one. If you do not
have an attorney, you may wish to consult one.
    If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney
must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation.
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
You must file a timely proof of claim in order to be paid by the Chapter 13 Trustee (“ Trustee” )
under any plan.

Debtor: You must check one box on each line to state whether the plan includes any of the
following items. For any line, if the “Not Included” box is checked, neither box is checked, or both boxes
are checked, and a provision of that type is included in the plan, the provision will be ineffective.
A limit on the amount of a secured claim, set out in Section 10 or 11, which
                                                                                     Included       Not included
may result in a partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien (see Section 10.5)                                      Included        Not included

Non-Standard Provisions (see Section 18)                                             Included       Not included




Section
                 EFFECT OF CONFIRMATION
2:

     Confirmation of the plan will be deemed a finding by the Bankruptcy Court that debtor has
complied with all of the applicable sections of 11 U.S.C. §§ 1322 and 1325 and that debtor has
fulfilled all pre-confirmation obligations under 11 U.S.C. § 521. Failure to timely object to
confirmation of the plan is deemed consent to the plan. Confirmation of a plan is without prejudice




                  Case 18-22492         Doc# 22       Filed 02/12/19       Page 1 of 10
to and does not affect the standing and ability of a party to object to a proof of claim, regardless of
whether the proof of claim is filed before or after confirmation of the plan. All future statutory
references are to the Bankruptcy Code.


Section
                 PLAN TERMS
3:

    3.1 Debtor's annualized current monthly income for debtor's state and household size:
            is below the median and the “Applicable Commitment Period” is 3 years.
            is above the median and the “Applicable Commitment Period” is 5 years.
    3.2 Plan payments will be $9,200 per month.
    3.3 Plan payments include the following projected amount being paid pursuant to the means test
calculation from Official Form 122C-1 and -2: $ .
    3.4 Plan payments shall be made by:
             debtor-pay order directed to debtor OR
             employer-pay order directed to:
   Debtor 1                                                  Debtor 2 's Employer



Payment order to this employer $ _____ per _____          Payment order to this employer $ _____ per _____




    3.5 Additional or varying payments.
           None. [ If “N one” is checked, the rest of Section 3.5 need not be com pleted or reproduced.]
           Debtor will make additional or varying payments to the Trustee as specified below. For
        additional payments, describe the source, estimated amount, and date of each anticipated
        payment.

    $9,200                              January 2019                        June 2019
    $12,000                             July 2019                           December 2020
    $15,000                             January 2021                        December 2021
    $19,931                             January 2022                        Until paid in full but not longer
                                                                            than December 2023


Section
                 ADMINISTRATIVE FEES
4:

    4.1 The Trustee will be paid up to 10% on all funds received.
    4.2 Debtor's attorney fees will be paid through the plan as stated below, subject to modification by the
Trustee of the time period over which fees will be paid as necessary to make the plan feasible. Counsel
for debtor reserves the right to submit additional fee applications, but payment is subject to Court
approval. Debtor consents to such increases in plan payments as may be necessary to pay any approved
additional fees. Allowed post-petition attorney fees not paid through the Trustee will not be discharged and
shall be paid directly by debtor to attorney post-discharge.




                  Case 18-22492         Doc# 22      Filed 02/12/19       Page 2 of 10
    Fees for the case:                                                           $4,100.00

    Case closing fees:                                                                 TBD

    Total fees paid to date:                                                     $1,110.00

    Balance of fees to be paid through the plan:                                 $2,990.00

    Number of months over which fees shall be paid:                                    6



Section
                 FILING FEE
5:

        The filing fee has been paid OR
          $______ has been paid and $_____ will be paid by the Trustee.


Section
                 TAX RETURNS (for the preceding 4 years)
6:

                         have been filed OR
                         have not been filed. Debtor has not filed returns for the following years:
                         NA




Section
                 DOMESTIC SUPPORT OBLIGATIONS
7:

   “Domestic Support Obligation” (DSO) is defined by § 101(14A) and encompasses most child support,
maintenance, and alimony obligations.
      None. [If “None” is checked, the rest of Section 7 need not be completed or reproduced.]
      Debtor owes a DSO. (Complete entire section if DSO is owed.)

    7.1 Type of DSO owed: The obligation consists of payments that are:
           ongoing (post-petition DSO payments)
           arrearage.

    7.2 Summary: Below is a summary of all Domestic Support Obligations. For DSO payments being
made through the plan, the Trustee will pay the amount set out in a proof of claim unless the Court
sustains an objection to the claim.


     7.3 Ongoing post-petition payments: If debtor has an existing order under state law to pay a DSO,
that order will continue and the payment will be made directly to the payee in accordance with that order. If
debtor does not have an existing DSO order, and intends to pay any DSO through payments to the
Trustee, debtor must specify treatment of the ongoing DSO in the “Non-Standard Provisions” (see Section
18).




                  Case 18-22492          Doc# 22       Filed 02/12/19       Page 3 of 10
    7.4 Pre-petition DSO Arrearage: Any pre-petition amount due on a DSO will be:
           paid in full through the plan by the Trustee, OR
           paid in full directly through an existing order, OR
           not paid (and not discharged) because debtor is paying all projected disposable income for a 5
    year period through the plan and the arrearage has been assigned to a governmental unit as defined
    by § 507(a)(1)(B).

   7.5 DSOs and Discharge: Debtor must pay all DSO arrearages and all ongoing DSO payments in
accordance with this plan to be eligible for a discharge.


Section
                   PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS
8:

     8.1 General Provision: Debtor will pay all allowed non-DSO priority claims under § 507 without post-
petition interest. The Trustee will pay the amount set out in the creditor's proof of claim unless the Court
sustains an objection to the claim. If a priority claim creditor also claims a secured debt, the secured
portion will be treated as a secured claim together with the Trustee's discount rate of interest as of the
petition date, except for secured tax claims, which will be paid interest at the applicable non-bankruptcy
rate pursuant to § 511.

     8.2 Amounts Owed: Debtor estimates that these non-DSO priority creditors are owed the amounts
indicated.


                                  Creditor                                           Estimated Amount Owed

Internal Revenue Service                                                            $55,796.14



                                  Creditor                                           Estimated Amount Owed

Internal Revenue Service                                                            $22,898.41



                                  Creditor                                           Estimated Amount Owed

Johnson County Treasurer                                                            $00.00



                                  Creditor                                           Estimated Amount Owed

Kansas Department of Revenue                                                        $3,389.00



     8.3 Discharge: Payment through the Trustee of the principal (and pre-petition interest, if applicable)
due on allowed pre-petition priority claims will result in a full and total discharge of all debtor's obligations
for those claims to the extent such debts are not otherwise excepted from discharge pursuant to the
Bankruptcy Code.


Section
                   RELIEF FROM STAY REGARDING PROPERTY TO BE SURRENDERED
9:




                    Case 18-22492         Doc# 22       Filed 02/12/19       Page 4 of 10
     Upon plan confirmation, any stays under § 362(a) and § 1301(a) shall be terminated as to any
surrendered property. This provision does not prevent the earlier termination of the stay by operation of
law or by Court order. Nothing contained in this section operates to permit in personam relief against
debtor or to abrogate debtor's rights and remedies under non-bankruptcy law. The Trustee shall not make
distributions to any secured claimant in this class, including any assignees and successors in interest of
the claimant.


Section
                 TREATMENT OF CLAIMS SECURED BY REAL ESTATE
10:

      None. [If “None” is checked, the rest of Section 10 need not be completed or reproduced.]

      10.1 Retention and release. Any secured creditor whose debt is secured by real property will retain
its lien pursuant to § 1325(a)(5) and shall be required to release the lien at the time designated by §
1325(a)(5); provided, however, that entry of the discharge shall not release a lien that secures a claim
being treated under § 1322(b)(5).

    10.2 Maintenance of payments and cure of default, if any. [Check one:]
             None. [If “None” is checked, the rest of Section 10.2 need not be completed or reproduced.]
              The current contractual installment payments on the secured claims listed below will be
    maintained, plus any changes required by the applicable contract that are noticed in conformity with
    applicable rules. These payments will be disbursed either by the Trustee or directly by debtor, as
    specified below. Any existing arrearage on a listed claim will be paid in full without post-petition
    interest through disbursements by the Trustee on a pro rata basis. The amounts listed on a filed and
    allowed proof of claim control over any contrary amounts listed below as to the current installment
    payment and arrearage. If a mortgage note is in default on debtor's Principal Residence, post-petition
    payments shall be made through the Trustee in accordance with D. Kan. LBR 3015(b).2, which is
    incorporated herein. To the extent any provision of this plan conflicts with LBR 3015(b).2, the
    provisions of LBR 3015(b).2 shall control as to the Principal Residence.
    Creditor Name              Street Address of Real         v    Post-         Disbursed by
                                                                  petition
   (and Lien Priority)          Estate (check box if                             Trustee    Direct    Estimated
                                Principal Residence)              Payment                             Arrearage

Rushmore Home Loans            2844 W 138th Terrace               $3,910                              $143,014.75
1st                            Leawood, KS

IRS 2nd                        2844 W 138th Terrace               $1,000                              $188,706.40
                               Leawood, KS

Johnson            County      2844 W 138th Terrace               $1,000                              $00.00
Wastewater 3rd                 Leawood, KS



    10.3 Real estate claims to which § 506 valuation (cramdown) is applicable. [Check one.]

              None. [If “None” is checked, the rest of Section 10.3 need not be completed or reproduced.]


                For each listed claim, the amount of the secured claim will be paid interest at the Trustee's
    discount rate in effect on the date the petition was filed, except secured tax claims, which will be paid
    interest at the applicable non-bankruptcy rate pursuant to § 511. The portion of any allowed claim that
    exceeds the amount of the secured claim will be treated as an unsecured claim. For each
    nongovernmental secured claim listed below, the amount of the secured claim is set out in the column




                  Case 18-22492         Doc# 22      Filed 02/12/19        Page 5 of 10
    headed Collateral Value, which controls over any contrary amount listed in a proof of claim. For
    secured claims of governmental units, the amount of a secured claim set out in an allowed proof of
    claim controls over any contrary amount listed below. “EMA,” referenced below, means “estimated
    monthly amount.” Valuation requires service of the plan in accordance with Federal Rule of
    Bankruptcy Procedure 7004.
     Creditor Name              Street Address of Real               Claim         Collateral         Minimum
                                        Estate                      Amount           Value              EMA
   (and Lien Priority)



    10.4 Real estate claims to be paid in full during the life of the plan

           None. [If “None” is checked, the rest of Section 10.4 need not be completed or reproduced.]
           For each listed claim to be paid by the Trustee, the amount of the secured claim will be paid
    interest at the Trustee's discount rate in effect on the date the petition was filed, except for secured tax
    claims, which will be paid interest at the applicable non-bankruptcy rate pursuant to § 511. If debtor
    proposes to pay the real estate creditor on a pro rata basis with other secured claims, rather than the
    fixed monthly amount listed below, such provision must be included in the Non-Standard Provisions
    (see Section 18).


     Creditor Name              Street Address of Real          v    Principal      Monthly        Disbursed by

   (and Lien Priority)           Estate (check box if                Balance       Payment              Trustee
                                 Principal Residence)



    10.5 Wholly unsecured real estate liens (stripoff)

            None. [If “None” is checked, the rest of Section 10.5 need not be completed or reproduced.]
            The following claims (upon the filing and proper service of a motion or complaint and entry of a
    final order) shall be treated as unsecured because there is no equity in the property to secure the
    claims. These claims are:
    Creditor Name                 Street Address of                  Claim          Collateral         Senior Lien
                                                                    Amount            Value
   (and Lien Priority)                Real Estate                                                       Amount


Section
                 DEBTS SECURED BY PERSONAL PROPERTY
11:

      None. [If “None” is checked, the rest of Section 11 need not be completed or reproduced.]

    11.1 Lien retention and release
    Any secured creditor whose debt is secured by personal property will retain its lien pursuant to
§ 1325(a)(5) and shall be required to release the lien at the time designated by § 1325(a)(5), including
“910 car” loan creditors and “one-year loan” creditors, as defined by the paragraph following § 1325(a)(9).

    11.2 Monthly payments
    “EMA,” referenced below, means “estimated monthly amount.” Valuation requires service of the
plan in accordance with Federal Rule of Bankruptcy Procedure 7004. Debtor proposes to pay
personal property secured creditors the minimum EMA listed below from the funds available to pay those
claims, after the deduction of Trustee fees. If the Trustee has sufficient funds, the Trustee may pay more
than the minimum EMA. If the Trustee has insufficient funds to pay the minimum EMA, the Trustee may




                  Case 18-22492          Doc# 22       Filed 02/12/19        Page 6 of 10
adjust the payment so long as the claim will be paid before plan completion. Otherwise, the monthly
payments specified below are minimum amounts, and the actual amount may vary, depending on the
amount of the allowed claim.

    11.3 Interest
    For each listed claim, the amount of the secured claim will be paid interest at the Trustee's discount
rate in effect on the date the petition was filed, except for secured tax claims, which will be paid interest at
the applicable non-bankruptcy rate pursuant to § 511. The interest rate specified in the plan is binding and
supersedes the terms stated in a proof of claim.

    11.4 Pre-Confirmation Payments
    If debtor proposes to make pre-confirmation payments, the amount stated below will be paid by the
Trustee each month as if the plan were confirmed and will continue to be paid upon confirmation. Any pre-
confirmation payments paid by the Trustee will be credited against the allowed secured claim as though
the plan had been confirmed. To receive any pre-confirmation payment, a creditor must file a claim
that is allowed.

     11.5 General Personal Property Secured Claims
     Any non-governmental secured claim listed below (other than “910 car” loan creditors and “one-year
loan” creditors) will be paid the value of the collateral listed below or the amount of the claim, whichever
is less, unless otherwise specified in “Non-Standard Provisions” (see Section 18). The value of collateral
listed below controls over a contrary amount set out in the proof of claim for a non-governmental secured
claim. For secured claims of governmental units, the amount of a secured claim set out in an allowed
proof of claim controls over a contrary amount listed below. The portion of any allowed claim that exceeds
the amount of the secured claim will be treated as an unsecured claim.
        Creditor                       Collateral                   Debt              Value           Minimum
                                                                                                        EMA

Santander                       2013 Nissan Pathfinder          $22,400.00         $13,000          $2,000
                                (approx. 70,000 miles)




    11.6 910 Car Loan Creditors: Each “910 car loan” creditor listed below will be paid the amount of the
debt owed, unless the creditor agrees to be paid less than the full amount.



            Creditor                                 Collateral                       Debt            Minimum
                                                                                                        EMA



    11.7 One-Year Loan Creditors: Each “one-year loan” creditor listed below will be paid the amount of
the debt owed, unless the creditor agrees to be paid less than the full amount.
            Creditor                                 Collateral                       Debt            Minimum
                                                                                                        EMA


Section
                STUDENT LOAN OBLIGATIONS
12:

   Student loan debt will survive the bankruptcy and is excepted from discharge unless debtor files an
adversary proceeding to determine the dischargeability of that debt and prevails on the merits.




                   Case 18-22492         Doc# 22       Filed 02/12/19        Page 7 of 10
Section
                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES
13:

    Debtor assumes the executory contracts and unexpired leases listed below and will pay directly to the
respective creditor any pre-petition arrearage and post-petition payments. All other executory contracts
and unexpired leases are rejected.
             Creditor                                       Description of Contract or Lease




NON-STANDARD PROVISION:

Debtor(s) rejects the following:

                      Creditor                                  Description of Contract of Lease
American Arbitration Association                         Express or implied arbitration agreement
Genesis Health Clubs Inc.                                Gym
JAMS                                                     Express or implied arbitration agreement
National Arbitration Forum                               Express or implied arbitration agreement




Section
                 GENERAL UNSECURED CREDITORS
14:

     General unsecured claims will be paid after all secured claims and all other unsecured claims,
including administrative, priority, and separate class claims, in an amount not less than the amount those
creditors would receive if the estate of debtor were liquidated under chapter 7.


Section
                 BEST INTEREST OF CREDITORS TEST
15:

   Debtor represents that the property listed below would have the specified liquidation value if it were
administered in a chapter 7 case. [List property and explain how the computation of the liquidation value
was made, or attach a separate document explaining computation.]
        a. Total liquidation value: $8,922.70_______
        b. Explanation of calculation: Non-exempt equity.


Section
                 VESTING
16:

   All property of the estate will vest in debtor
             at discharge or dismissal of the case, OR
             at confirmation**.
        [ If neither box is checked, it w ill be deem ed that vesting w ill occur at discharge or dism issal of the
case.]




                   Case 18-22492          Doc# 22       Filed 02/12/19        Page 8 of 10
NON-STANDARD PROVISION**:
  To resolve any conflict that may arise between the interpretation of §1306 and §1327 the post-petition
  wages will remain property of the estate until such time as the case is closed, dismissed, or converted
  to a case under chapter 7,11, or 12 of this title, whichever comes first.

Section
                 SEPARATE CLASS CREDITORS
17:

      None. [ If neither box is checked, it w ill be deem ed that no separate class creditors exist. If there are
no separate class creditors, the rest of Section 17 need not be com pleted or reproduced.] OR

       The creditors listed below are separate class creditors:
                       Creditor                                                      Debt

                                                             $

                                                             $

        17.1 Separate class creditors will be treated as follows:


Section
                 NON-STANDARD PROVISIONS
18:

    Any Non-Standard Provision placed elsewhere in the plan is void. To the extent a Non-Standard
Provision conflicts with any other plan provision, the Non-Standard Provision controls.
       This plan has no Non-Standard Provisions.
       This plan has Non-Standard Provisions:

        Section 10 - Debtor agrees to pay the interest rate of 6% on the amount identified in Court
                     Claim 6, Doc Claim 6 - Part 2 - Page 7 of $53,780.29. Counsel will note, the
                     Debtor is actively working a loan modification for this claim.

        Section 13 - Specifically reject executory contracts and leases.

        Section 16 - Wages will remain property of the estate.


Chapter 13 Debtor: /s/ John Leonard Lentell
                      John Leonard Lentell




                  Case 18-22492          Doc# 22       Filed 02/12/19        Page 9 of 10
                                                      Respectfully submitted by,
                                                       /s/Rachel Lynn Foley
                                                      RACHEL LYNN FOLEY, KS Bar 70295
                                                      4016 S. Lynn Crt. Ste. B
                                                      Independence, MO. 64055
                                                      816-472-4357               Telephone
                                                      888-876-1591               Fax
                                                      clients@kcbankruptcy.com Email
                                                      ATTORNEY FOR DEBTORS


                                    CERTIFICATE OF MAILING

       I hereby certify that a copy of the above and foregoing was served electronically or
mailed, first class, postage prepaid, the day it was electronically filed with this Court to:

        William H. Griffin, Trustee
        Debtor(s)
        All creditors on the attached matrix


                                                           /s/ Rachel Lynn Foley__________________
                                                           RACHEL LYNN FOLEY
By filing this document, debtor, if not represented by an attorney, or the attorney for debtor, certifies that
the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
District of Kansas Local Form plan, other than any provision included in Section 18, “Non-Standard
Provisions.”

rev. 9.8.2017




                 Case 18-22492          Doc# 22      Filed 02/12/19       Page 10 of 10
